NOTICE OF ALLOWABILITY
Claims 1-21 have been canceled by way of examiner’s amendment.
Claims 22-30 have been presented for examination by way of examiner’s amendment.
Claims 22-30 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding the rejections under 35 USC 101, the applicant has canceled claims 1-21 by way of examiners amendment; accordingly, the 101 rejections are withdrawn.
Regarding the rejections of claims 1, 5, 6, 10, 11, 15, 16, & 20-22 under 102, the applicant has canceled claims 1-21 and amended the subject matter of claim 2 , indicated as allowable, into the independent claim 22 by way of examiners amendment; accordingly, the 102 rejections are withdrawn.
Regarding the rejections of claims 7-9 & 17-19 under 103, the applicant has canceled claims 1-21 by way of examiners amendment; accordingly, the 103 rejections are withdrawn.

EXAMINER’S AMENDMENT
6.           An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Browning
(Reg. 64,470) on 9 July, 2021. This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:
1 – 21. (Cancelled)





















(Previously Presented)	A mobile robot comprising:
	a movement sensor;
	a camera; and
	at least one processor configured for:
		receiving a set of sensor measurements from the movement sensor and a set of images captured by the camera as the mobile robot traverses an environment;
		for each image of at least a subset of the set of images, extracting a plurality of detected objects from the image; and
		estimating a trajectory of the mobile robot and a respective semantic label and position of each detected object within the environment using the sensor measurements and an expectation maximization (EM) algorithm;
	wherein using the EM algorithm comprises iteratively solving for a data association distribution for a plurality of data associations between the detected objects and the semantic labels and positions of the detected objects using a matrix permanent algorithm in an expectation step of the EM algorithm.
(New)	The mobile robot of claim 22, wherein using the EM algorithm comprises iteratively solving for respective mobile robot positions and semantic labels and positions of detected objects using the data association distribution in a maximization step of the EM algorithm.
(New)	The mobile robot of claim 23, wherein using the EM algorithm comprises iterating between the expectation step and the maximization step until an end condition is reached.
(New)	The mobile robot of claim 22, wherein estimating the trajectory of the mobile robot and the semantic label and position of each detected object  comprises, for each image of the subset of the set of images, extracting a plurality of geometric point features.
(New)	The mobile robot of claim 25, comprising tracking the geometric point features across the set of images.
(New)	The mobile robot of claim 22, wherein estimating the trajectory of the mobile robot and the semantic label and position of each detected object comprises constructing a pose graph comprising a first plurality of vertices for a plurality of mobile robot poses and a second plurality of vertices for a plurality of detected object positions.
(New)	The mobile robot of claim 27, wherein estimating the trajectory of the mobile robot and the semantic label and position of each detected object comprises determining a plurality of soft data associations between mobile robot poses and detected object positions using, for each soft data association, a plurality of factors.
(New)	The mobile robot of claim 28, wherein the plurality of factors comprise semantic factors, geometric factors, and movement sensor factors.
(New)	The mobile robot of claim 22, wherein receiving the set of sensor measurements from the movement sensor comprises receiving accelerometer and gyroscope measurements from an inertial measurement unit of the mobile robot, and wherein receiving the set of sensor measurements and the set of images comprises time synchronizing the sensor measurements and the images.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The invention is mostly directed to a mobile robot operative to perform Simultaneous Localization and Mapping (SLAM) as it traverses its environment. The robot improves upon known robotics by implementing semantic labeling and tracking of detected objects utilizing an Expectation Maximization (EM) algorithm. The “EM algorithm comprises iteratively solving for a data association distribution for a plurality of data associations between the detected objects and the semantic labels and positions of the detected objects using a matrix permanent algorithm in an expectation step of the EM algorithm.”
	The most remarkable prior arts are Wang Yulun et al (WO 2015017691 A1) and University of Washington x Imperial College London (SLAM++: Simultaneous Localization and Mapping at the Level of Objects) hereinafter referred to as London-Washington.
	Wang teaches a robot using SLAM with semantic labeling of objects and trajectory estimation. London-Washington teaches the creation of pose graphs utilizing object recognition. However, neither Wang nor London-Washington, taken either individually or in combination with other prior art of record teach or suggest: "...using the EM algorithm comprises iteratively solving for a data association distribution for a plurality of data associations between the detected objects and the semantic labels and positions of the detected objects using a matrix permanent algorithm in an expectation step of the EM algorithm" (emphasis added) in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/E.W.V./Examiner, Art Unit 3662